Citation Nr: 0302660	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  01-08 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for cancer of the 
voicebox.  

2.  Entitlement to service connection for nicotine 
dependence.  

3.  Entitlement to service connection for degenerative 
arthritis of the right knee.  

4.  Entitlement to service connection for degenerative 
arthritis of the left knee.  

5.  Entitlement to service connection for degenerative 
arthritis of the right ankle.

6.  Entitlement to service connection for degenerative 
arthritis of the left ankle.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from February 1950 to February 
1953.  The veteran's service record also refers to an 
additional two years of service, the nature and specific 
dates of which have not been verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1998 and October 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

The Board notes that the veteran also perfected an appeal of 
the RO's October 2001 denial of service connection for 
residuals of a chin laceration.  However, the RO resolved 
that matter in the veteran's favor in a September 2002 rating 
decision.  Therefore, that issue is not currently before the 
Board.  


REMAND

In his April 2002 substantive appeal, the veteran requested a 
Board hearing in Washington, DC.  By letter dated in December 
2002, the Board advised him that he was scheduled for a 
hearing in February 2003.  In January 2003, within the 
requisite time period, the Board received from the veteran 
notice that he had made a mistake on his appeal and had 
intended to have his hearing at the RO in Waco.  He asked 
that the hearing be re-scheduled there.  See 38 C.F.R. § 
20.702 (2002).  A remand is required in order to comply with 
the veteran's request.  

Accordingly, the case is REMANDED for the following action:

The RO should arrange for the veteran to 
have a Travel Board hearing at the Waco 
RO.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


